Title: To John Adams from George Walton, 30 August 1789
From: Walton, George
To: Adams, John



Sir,
Augusta, 30 August, 1789.

After the interval of so many years, I do myself the pleasure to greet you on the substantial ground on which our Countrymen are at length so happily placed. A review of the incidents which happened in the progress of its change, whilst it might pain the recollection, will, no doubt, excite new zeal and exertion firmly to establish into permanent system the present ominous concurrence of opinions.—At a crisis so interesting, the Americans may congratulate themselves on the appointments, generally, which have already taken place; and which afford a just confidence that the same spirit will direct in those yet to be made.—In the arduous scene, and splendid prospect of things, I have felt myself animated with the desire of participating in the federal labors; and a known predilection for the judiciary functions, has, I find, induced some of our deputies to hold me up as a Candidate for the Judge’s office of this District. I confess it is not disagreeable to me; and, if appointed, shall not hesitate. It will, indeed, be more acceptable, if it shall be accompanied with the knowledge of your approbation; for I have always been with great estimation and respect. Sir, / Your Most Obt. & very / Hble Servt.
Geo Walton.